OCOOO\|(DO`l-I>~OQI\)-\

NNNNI\JI\)NAA_\_\_A_\_\_\_\_\
CDU`|LOOI\)AOCOOO\IO)UTLOQI\)-\

 

UN|TED STATES DlSTR|CT COURT
DlSTR|CT OF NEVADA

UN|TED STATES OF Al\/|ER|CA,

P|aintiff, Case No. 2:10-cr-00564-LDG (VCF)
v. ORDER
l\/lATTH EW JAl\/lES STEWART,

Defendant.

 

 

The defendant, l\/latthew Stewart, pled guilty to two counts of distributing a controlled
substance in violation of 21 U.S.C. §841(a)(1). As Stewart had two prior felony convictions
for controlled substance offenses, he qualified as a career offender. While the advisory
guideline range for Stewart’s sentence Was 151 - 188 months, the Court departed
downward and sentenced him to a term of 120 months incarceration

Stewart now moves (ECF No. 82) the Court to correct his sentence pursuant to 28
U.S.C. §2255. He argues that the “residua| clause found in the career offender provision is
unconstitutional," that this Court erred in finding that the low purity of the controlled
substance mixtures he sold to undercover officers Was not relevant in determining drug
quantity, that his counsel Was ineffective for failing to argue that the purity should have

been limited to the usable mixture, and that he is eligible for a sentence reduction pursuant

 

OCOOO\I(DO`|LOON-\

NN|\)|\)N|\)[\J_\.A_AA_\AA_\A_\
O)UT-LOONAOCOCD\IOUU`|-LOONA

 

to Amendment 782. Because none of the grounds has merit, the Court Will deny his
motion.
Analysis

Residual Clause: Stewart argues that the residual clause in the career offender
guideline is unconstitutional The ground is not only incorrect but is irrelevant. The
residual clause is found in the definition of “crime of violence.” The Court, however,
determined that Stewart Was a career offender because, as he conceded, he had two prior
felony convictions for controlled substance offenses, not for crimes of violence. The
definition of “controlled substance offense,” Which is found at § 4B1.2(b) of the Sentencing
Guidelines, does not have a residual clause. According|y, this ground for relief is Without
merit.

Puritv of the Controlled Subtance l\/lixture: ln his second ground for relief, Stewart
argues that this Court erred in ignoring the purity of the mixture containing the controlled
substance in determining the quantity of that mixture under the Sentencing Guidelines. As
noted by the government, and conceded by Stewart both in his motion and his reply, he
raised this issue on direct appeal. ln his reply, Stewart argues that his § 2255 motion
raises a different issue: Whether his counsel Was ineffective for failing to raise the “usability”
aspect of the purity argument at sentencing

Stewart’s reply indicates that his second ground for relief is not a separate ground
for relief, but is context for his ineffective assistance of counsel claim that he has offered to
show his counse|’s performance Was deficient and that he Was prejudiced According|y, as
Stewart concedes he raised the issue of low-purity, including his “usability” argument,” in
his direct appeal, and as Ninth Circuit disposed of that issue, the Court Will deny this

ground for relief.

 

O©OO\I(DU`|-LC)J|\J-\

N[\JN[\)|\)|\)|\)A_\_\A_\_\_\.A.AA
OUU`ILOOI\)AOCO(X)\IO)U`|LOJNA

 

ineffective Assistance of Counse|: in his third ground for relief, Stewart argues his
counsel was ineffective for failing to argue, to this Court at sentencing, that the drug
quantity should have been measured by its usable quantity.

The right to effective assistance of counsel is the right of the accused to require the
prosecution's case to survive the crucible of meaningful adversarial testing. Strick/and v.
Washington, 466 U.S. 668, 685 (1984). When a true adversarial criminal trial has been
conducted, even if defense counsel has made demonstrable errors, the requirements of
the Sixth Amendment have been met. Un/'ted States v. Cronic, 466 U.S. 648, 656'(1984).
Counsel is presumed competent As such, the burden rests on the defendant to establish
a constitutional violation. Cronic at 658.

To obtain reversal of a conviction, petitioner must prove (1) that counsei's
performance was so deficient that it fell below an objective standard of reasonableness,
and (2) that counsei’s deficient performance prejudiced the defense to such a degree as to
deprive the defendant of a fair trial. Sfrick/and, 466 U.S. at 687-88, 692 (1984). To
establish deficient performance under Strick/and, it must be shown “that counsel made
errors so serious that counsel was not functioning as the ‘counsei’ guaranteed the
defendant by the Sixth Amendment. /d. at 687. The right to effective counsel extends to
sentencing hearings.

This ground for relief is without merit as it is contrary to the record. At Stewart’s
sentencing hearing, counsel argued that the low purity of mixture was relevant to
determining Stewart’s non-career offender guideline range. He further argued that this
non-career offender range (determined based upon the low purity of the mixture) was
relevant to determining a career offender sentence that was “sufficient, but not greater than
necessary” under § 3553(a). Stewart is correct that his counsel did not raise, as part of his
low-purity argument, the specific argument that the relevant drug quantity was the “usable”

amount of mixture at his sentencing Rather, counsel argued, as part of his low-purity

3

 

OCOCD\IOTUT-LOJN-\

Nl\)|\)l\)l\)N|\)A-\_\A_\A_\._\_A_\
TU`|-PC)JNAO©OU\|O)U`|-LCJOI\J-\

 

argument, the argument that the relevant drug quantity was the “actuai” amount of
controlled substance, without any reference to the mixture in which it was contained.

Stewart is incorrect, however, in his assertion that his counsel attempted to raise the
“usabiiity” argument in his direct appeal, but that the attempt was unsuccessful because
the Ninth Circuit ruled that the argument was waived. Rather, his counsel not only raised
the issue on appeal but the Ninth Circuit considered the argument on its merits. While the
Ninth Circuit noted that this Court had not analyzed usability because counsel had not
raised it at sentencing, it nevertheless stated that it “strong|y suspect[ed] . . . that the GHB
mixture was unusab|e, which would have a significant effect on Stewart’s non-career
offender guidelines range.” The panel further concluded, in agreement with counsel’s
arguments, that “the purity or diluteness of a drug mixture can be a relevant factor for
determining whether a sentence is ‘sufficient, but not greater than necessary’ under §
3553(a)” and that this Court “was incorrect to presume otherwise.”

in sum, the Ninth Circuit did not find that the “usabiiity” argument was waived, but
considered that argument and indicated its belief the argument was meritorious, and
concluded this Court had erred in not considering purity to be relevant. Nevertheiess, the
Ninth Circuit denied Stewart’s appeal, even though this Court had erred regarding the
relevance of purity in determining drug quantity, The Ninth Circuit “affirm[ed] the
reasonableness of Stewart’s sentence under the totality of the circumstances” because
“Stewart was indisputably a career offender, and [this Court] correctly calculated his
applicable guidelines range and otherwise evaluated the relevant factors in sentencing him
to a below-guidelines sentence.” As Stewart cannot show he was prejudiced by his
counsel’s failure to raise the “usabiiity” argument in presenting his “low purity” argument,
the Court must deny his third ground for relief.

Amendment 782: Stewart argues that, as he is no longer a career offender

(pursuant to his first ground for relief), he should receive the benefit of the two-level

4

 

©®\|O?U`l-LOJN-¥

NNI\)[\)|\)|\)|\).A_\A_A_\_AA_AA_\
®U'|LOOI\)-\O(.OGJ\ITU`|LC)~)NAO

 

reduction pursuant to Amendment 782. The ground for relief is without merit because
Stewart is incorrect in his assertion that he is not a career offender.
Certificate of Appeaiabiiity

To appeal this order, Stewart must receive a certificate of appealability 28 U.S.C.
§2253(0)(1)(8); Fed. R. App. P. 22(b)(1); 9th Cir. R. 22-1(a). To obtain that certificate,
Stewart “must make a substantial showing of the denial of a constitutional right, a
demonstration that . . . includes showing that reasonable jurists could debate whether (or,
for that matter, agree that) the petition should have been resolved in a different manner or
that the issues presented were adequate to deserve encouragement to proceed further.”
S/ack v. McDanie/, 529 U.S. 473, 483-84 (2000) (quotation omitted). Given that Stewart’s
grounds for relief rely on irrelevant arguments or facts contrary to the record, the Court will
deny his request for a certificate of appealability.

THE COURT ORDERS that defendant l\/iatthew James Stewart’s i\/|otion to Vacate,
Set Aside, or Correct Sentence Pursuant to 28 U.S.C. §2255 (ECF No3 82) is DEN|ED.

THE COURT FURTHER ORDERS that defendant l\/iatthew James Stewart’s request
for Certificate of Appeaiabiiity is DEN|ED.

THE COURT FURTHER ORDERS that the Clerk of Court is directed to enter a
separate civil judgment denying defendant l\/iatthew James Stewart’s § 2255 motion. The
Clerk also shall file this order and the civil judgment in this case and in the related civil case

number 2:15-cv-O1753-LDG-VCF.

    

DATEDthis ij day ofOctober,2018. /
/ ,/
q<

l /
Lloyd i§ George
United States District Judge

/' 1 /

 

 

